


110 HR 3543 IH: James Zadroga 9/11 Health and Compensation Act of

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3543
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Nadler, Mr. Fossella,
			 Mr. Ackerman,
			 Mr. Arcuri,
			 Mr. Bishop of New York,
			 Mrs. Capps,
			 Ms. Clarke,
			 Mr. Crowley,
			 Mr. Engel,
			 Mr. Ferguson,
			 Mr. Fortuño,
			 Mr. Garrett of New Jersey,
			 Mrs. Gillibrand,
			 Mr. Hall of New York,
			 Mr. Hare, Mr. Higgins, Mr.
			 Hinchey, Mr. Holden,
			 Mr. Holt, Mr. Israel, Ms.
			 Jackson-Lee of Texas, Mr. King of New
			 York, Mr. Kuhl of New
			 York, Mr. Lewis of
			 Georgia, Mrs. Lowey,
			 Mr. Lynch,
			 Mrs. McCarthy of New York,
			 Mr. McHugh,
			 Mr. McNulty,
			 Mr. Meeks of New York,
			 Mr. George Miller of California,
			 Mr. Pascrell,
			 Mr. Rangel,
			 Mr. Reynolds,
			 Mr. Ruppersberger,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Mr. Serrano,
			 Mr. Shays,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Mr. Smith of New Jersey,
			 Mr. Towns,
			 Ms. Velázquez,
			 Mr. Walsh of New York,
			 Mr. Weiner,
			 Ms. Woolsey, and
			 Mr. Wynn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to extend and
		  improve protections and services to individuals directly impacted by the
		  terrorist attack in New York City on September 11, 2001, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the James Zadroga 9/11 Health and Compensation Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Emergency funding.
					Title I—World Trade Center Health Program
					Sec. 101. World Trade Center Health
				Program.
						Title XXX—World Trade Center Health Program
						Subtitle A—Establishment of Program; Steering and Advisory
				  Committees
						Sec. 3001. Establishment of World Trade Center Health Program
				  within NIOSH.
						Sec. 3002. WTC Health Program Steering Committee.
						Sec. 3003. WTC Health Program Scientific/Technical Advisory
				  Committee.
						Sec. 3004. Community education and outreach.
						Sec. 3005. Uniform data collection.
						Sec. 3006. Centers of Excellence.
						Sec. 3007. Programs regarding attack at Pentagon.
						Sec. 3008. Entitlement authorities.
						Sec. 3009. Definitions.
						Subtitle B—Program of Monitoring and Treatment
						Part 1—For WTC Responders 
						Sec. 3011. Identification of eligible WTC responders and
				  provision of WTC-related monitoring services.
						Sec. 3012. Treatment of eligible WTC responders for WTC-related
				  health conditions.
						Part 2—Community Program
						Sec. 3021. Identification of eligible WTC residents and other
				  non-responders and provision of WTC-related monitoring services.
						Sec. 3022. Treatment of eligible WTC residents and other
				  non-responders for WTC-related health conditions.
						Part 3—National Arrangement for Benefits for Eligible Individuals
				  Outside New York
						Sec. 3031. National arrangement for benefits for eligible
				  individuals outside New York.
						Subtitle C—Research into Conditions
						Sec. 3041. Research regarding certain health conditions related
				  to September 11 terrorist attacks in New York City.
						Subtitle D—Programs of the New York City Department of Health
				  and Mental Hygiene
						Sec. 3051. World Trade Center Health Registry.
						Sec. 3052. Mental health
				  services.
					Title II—September 11 Victim Compensation Fund of
				2001
					Sec. 201. Deadline extension for certain claims under September
				11 Victim Compensation Fund of
				2001.
					Sec. 202. Exception to single claim requirement in certain
				circumstances.
					Sec. 203. Eligibility of claimants suffering from psychological
				harm.
					Sec. 204. Immediate aftermath defined.
					Sec. 205. Eligible individuals to include eligible WTC
				responders and eligible WTC residents and other non-responders.
				
			2.FindingsCongress finds the following:
			(1)Thousands of
			 rescue workers who responded to the areas devastated by the terrorist attacks
			 of September 11, local residents, office and area workers, and school children
			 continue to suffer significant medical problems as a result of compromised air
			 quality and the release of other toxins from the attack sites.
			(2)In a September 2006 peer-reviewed study
			 conducted by the World Trade Center Medical Monitoring Program, of 9,500 World
			 Trade Center responders, almost 70 percent of World Trade Center responders had
			 a new or worsened respiratory symptom that developed during or after their time
			 working at the World Trade Center; among the responders who were asymptomatic
			 before 9/11, 61 percent developed respiratory symptoms while working at the
			 World Trade Center; close to 60 percent still had a new or worsened respiratory
			 symptom at the time of their examination; one-third had abnormal pulmonary
			 function tests; and severe respiratory conditions including pneumonia were
			 significantly more common in the 6 months after 9/11 than in the prior 6
			 months.
			(3)An April 2006
			 study documented that, on average, a New York City firefighter who responded to
			 the World Trade Center has experienced a loss of 12 years of lung
			 capacity.
			(4)A peer-reviewed study of residents who
			 lived near the World Trade Center titled “The World Trade Center Residents’
			 Respiratory Health Study: New Onset Respiratory Symptoms and Pulmonary
			 Function”, found that data demonstrated a three fold increase in new-onset,
			 persistent lower respiratory symptoms in residents near the former World Trade
			 Center as compared to a control population.
			(5)Previous research
			 on the health impacts of the devastation caused by the September 11 terrorist
			 attacks has shown relationships between the air quality from Ground Zero and a
			 host of health impacts, including lower pregnancy rates, higher rates of
			 respiratory and lung disorders, and a variety of post-disaster mental health
			 conditions (including posttraumatic stress disorder) in workers and residents
			 near Ground Zero.
			(6)Launched in December 2001 by researchers at
			 Columbia University’s Center for Children’s Environmental Health, the World
			 Trade Center Pregnancy Study is ongoing. Thus far, the results of the study
			 show that babies born to women living within 2 miles of the World Trade Center
			 in the month following 9/11 were significantly smaller and lighter than babies
			 born to women who lived farther away, and that in utero exposure to WTC-derived
			 Polycyclic Aromatic Hydrocarbons may have increased the carcinogenic risk to
			 cohort children and contributed to a modest reduction in their cognitive
			 development.
			(7)Federal funding
			 allocated for the monitoring of rescue workers’ health is not sufficient to
			 ensure the long-term study of health impacts of September 11.
			(8)The Federal funding
			 allocated for medical monitoring does not provide for the medical monitoring of
			 New York City area residents, office and area workers, schoolchildren, or
			 Federal employees who responded to the terrorist attacks of September 11,
			 2001.
			(9)A significant
			 portion of those who responded to the September 11 aftermath have no health
			 insurance, lost their health insurance as a result of the attacks, or have
			 inadequate health insurance for the medical conditions they developed as a
			 result of recovery work at the World Trade Center site.
			(10)The Federal program to provide medical
			 treatments to those who responded to the September 11 aftermath, and who
			 continue to experience health problems as a result, was finally established
			 more than five years after the attacks, but is not adequately funded and is
			 projected to exhaust all Federal funding before the end of fiscal year
			 2007.
			(11)Rescue workers and
			 volunteers seeking workers compensation have reported that their applications
			 have been denied, delayed for months, or redirected, instead of receiving
			 assistance in a timely and supportive manner.
			(12)A February 2007 report released by the City
			 of New York estimated that approximately 410,000 people were the most heavily
			 exposed to the environmental hazards and trauma of the September 11 terrorist
			 attacks. More than 30 percent of the Fire Department of the City of New York
			 first responders were still experiencing some respiratory symptoms more than
			 five years after the attacks and according to the report, 59 percent of those
			 seen by the WTC Environmental Health Center at Bellevue Hospital (which serves
			 non-responders) are without insurance and 65 percent have incomes less than
			 $15,000 per year. The report also found a need to continue and expand mental
			 health services.
			(13)Since the 5th anniversary of the attack
			 (September 11, 2006), about 500 workers a month have been signing up with the
			 monitoring and treatment programs, more than at any time since early
			 2004.
			(14)According to
			 press reports, documents prepared by the National Institute for Occupational
			 Safety and Health reveal that the number of recovery workers getting sick is
			 increasing, and their illnesses are becoming more severe. More than 6,500
			 responders are receiving treatment for physical health conditions.
			(15)The September 11
			 Victim Compensation Fund of 2001 was established to provide compensation to
			 individuals who were physically injured or killed as a result of the
			 terrorist-related aircraft crashes of September 11, 2001.
			(16)The deadline for
			 filing claims for compensation under the Victim Compensation Fund was December
			 22, 2003.
			(17)Some individuals
			 did not know they were eligible to file claims for compensation for injuries or
			 did not know they had suffered physical harm as a result of the
			 terrorist-related aircraft crashes until after the December 22, 2003,
			 deadline.
			(18)Further research
			 is needed to evaluate more comprehensively the extent of the health impacts of
			 September 11, including research for emerging health problems such as cancer,
			 which have been predicted.
			(19)Research is
			 needed regarding possible treatment for the illnesses and injuries of September
			 11.
			(20)The Federal
			 response to medical and financial issues arising from the September 11 response
			 efforts needs a comprehensive, coordinated long-term response in order to meet
			 the needs of all the individuals who were exposed to the toxins of Ground Zero
			 and are suffering health problems from the disaster.
			3.Emergency
			 fundingAmounts appropriated
			 pursuant to this Act (other than amounts appropriated for the WTC Health
			 Program Steering Committee or for the WTC Health Program Scientific/Technical
			 Advisory Committee) are designated as emergency requirements and necessary to
			 meet emergency needs pursuant to subsections (a) and (b) of section 204 of S.
			 Con. Res. 21 (110th Congress), the concurrent resolution on the budget for
			 fiscal year 2008.
		IWorld
			 Trade Center Health Program
			101.World Trade
			 Center Health ProgramThe
			 Public Health Service Act is amended
			 by adding at the end the following new title:
				
					XXXWorld Trade
				Center Health Program
						AEstablishment of
				Program; Steering and Advisory Committees
							3001.Establishment
				of World Trade Center Health Program within NIOSH
								(a)In
				generalThere is hereby established within the National Institute
				for Occupational Safety and Health a program to be known as the World
				Trade Center Health Program (in this title referred to as the
				WTC program) to provide medical monitoring and treatment
				benefits—
									(1)to eligible
				emergency responders and recovery and clean-up workers (including those who are
				Federal employees) who responded to the 9/11 NYC terrorist attacks; and
									(2)to residents and
				other building occupants and area workers in New York City who were directly
				impacted and adversely affected by such attacks.
									(b)Components of
				programThe WTC program includes the following components:
									(1)Medical
				monitoringMedical monitoring under sections 3011 and 3021,
				including screening, clinical examinations, and long-term health monitoring and
				analysis for individuals who were likely to have been exposed to airborne
				toxins that were released as a result of the 9/11 NYC terrorist attacks.
									(2)Treatment for
				WTC-related conditionsProvision under sections 3012 and 3022 of
				treatment and payment, without any cost-sharing, for all medically necessary
				health and mental health care expenses (including necessary prescription drugs)
				of individuals with a WTC-related health condition.
									(3)OutreachEstablishment under section 3004 of an
				outreach program to potentially eligible individuals concerning the benefits
				under this title.
									(4)Uniform data
				collectionCollection under
				section 3005 of health and mental health data on individuals receiving
				monitoring or treatment benefits, using a uniform system of data
				collection.
									(5)Research on WTC
				conditionsEstablishment
				under subtitle C of a research program on health conditions resulting from the
				9/11 NYC terrorist attacks.
									(c)No
				cost-sharingMonitoring and treatment benefits are provided under
				subtitle B without any deductibles, co-payments, or other cost-sharing.
								(d)Primary
				payer
									(1)In
				generalSubject to paragraph (2), monitoring and treatment
				benefits are provided under subtitle B without regard to whether an individual
				may have coverage for some or all of such benefits through health insurance or
				otherwise.
									(2)Workers’
				compensation exceptionPayment for treatment under subtitle B of
				a WTC-related health condition of an individual shall be reduced or recouped to
				the extent that payment is made under a workers’ compensation law or plan of
				the United States or a State for such treatment.
									(e)WTC program
				administrationThe WTC program shall be administered by the
				Director of the National Institute for Occupational Safety and Health, or a
				designee of such Director.
								3002.WTC Health Program
				Steering Committee
								(a)EstablishmentThe
				WTC program administrator shall establish an advisory committee to be known as
				the WTC Health Program Steering Committee (in this section referred to as the
				Steering Committee) for the purpose of providing the
				administrator with advice and oversight on the WTC program.
								(b)Membership
									(1)Initial
				membershipThe Steering Committee shall initially be composed of
				the following:
										(A)WTC Monitoring
				and Treatment Program Steering CommitteeThe members of the WTC Monitoring and
				Treatment Program Steering Committee (as in existence on the day before the
				date of the enactment of this title).
										(B)Appointments by
				initial membersThe following members, appointed by the Steering
				Committee described under subparagraph (A) and subject to the approval of the
				WTC program administrator:
											(i)One representative
				of the World Trade Center Environmental Health Center at Bellevue Hospital.
											(ii)Two representatives of the resident and
				other non-responder population.
											(2)Additional
				appointmentsThe Steering Committee may appoint additional
				members to the Committee, subject to the approval of the WTC program
				administrator.
									(3)VacanciesA
				vacancy in the Steering Committee shall be filled by the Steering Committee,
				subject to the approval of the WTC program administrator, so long as the
				composition of the Committee includes representatives of affected workers and
				residents, representatives described in paragraph (1)(B), representatives of
				the Clinical Centers of Excellence, and a representative of each Coordinating
				Center of Excellence.
									(c)Relation to
				FACAThe Steering Committee
				shall not be subject to the Federal Advisory Committee Act.
								(d)MeetingsThe
				Steering Committee shall meet at such frequency necessary to carry out its
				duties, but not less than 4 times each calendar year.
								(e)ReportsNot
				less than once each calendar year, the Steering Committee shall submit to the
				Congress a report on the recommendations of the Committee.
								(f)DurationNotwithstanding
				any other provision of law, the Steering Committee shall continue in operation
				during the period in which the WTC program is in operation.
								(g)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				fiscal year beginning with fiscal year 2008.
								3003.WTC Health
				Program Scientific/Technical Advisory Committee
								(a)EstablishmentThe WTC program administrator shall
				establish an advisory committee to be known as the WTC Health Program
				Scientific/Technical Advisory Committee (in this section referred to as the
				Advisory Committee) to review scientific and medical evidence
				and to make recommendations to the administrator on additional WTC program
				eligibility criteria and on additional WTC-related health conditions.
								(b)CompositionThe WTC program administrator shall appoint
				the members of the Advisory Committee and shall include at least—
									(1)4 occupational
				physicians, at least two of whom have experience treating WTC rescue and
				recovery workers;
									(2)2 representatives of WTC responders;
									(3)2 representatives
				of WTC residents and other non-responders;
									(4)an industrial
				hygienist;
									(5)a toxicologist;
									(6)an epidemiologist;
				and
									(7)a mental health
				professional.
									(c)MeetingsThe
				Advisory Committee shall meet at such frequency as may be required to carry out
				its duties.
								(d)ReportsThe
				WTC program administrator shall provide for publication of recommendations of
				the Advisory Committee on the public website established for the WTC
				program.
								(e)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				fiscal year beginning with fiscal year 2008.
								(f)DurationNotwithstanding
				any other provision of law, the Advisory Committee shall continue in operation
				during the period in which the WTC program is in operation.
								(g)Application of
				FACAExcept as otherwise specifically provided, the Advisory
				Committee shall be subject to the Federal Advisory Committee Act.
								3004.Community
				education and outreach
								(a)In
				generalThe WTC program
				administrator shall institute a program that provides education and outreach on
				the existence and availability of services under the WTC program. The outreach
				and education program—
									(1)shall include the
				establishment of a public website with information about the WTC program;
				and
									(2)shall be conducted
				in a manner intended—
										(A)to reach all
				affected populations; and
										(B)to include
				materials for culturally and linguistically diverse populations.
										(b)PartnershipsTo the greatest extent possible, in
				carrying out this section, the WTC program administrator shall enter into
				partnerships with local governments and organizations with experience
				performing outreach to the affected populations, including community and
				labor-based organizations.
								3005.Uniform data
				collection
								(a)In
				generalThe WTC program
				administrator shall provide for the uniform collection of data (and analysis of
				data and regular reports to the administrator) on the utilization of monitoring
				and treatment benefits provided to eligible WTC responders and eligible WTC
				residents and other non-responders, the prevalence of WTC-related health
				conditions, and the identification of new WTC-related medical conditions. Such
				data shall be collected for all individuals provided monitoring or treatment
				benefits under subtitle B and regardless of their place of residence or
				Clinical Center of Excellence through which the benefits are provided.
								(b)Coordinating
				through Centers of ExcellenceEach Clinical Center of Excellence
				shall, under section 3006(d)(3), collect data described in subsection (a) and
				report such data to the corresponding Coordinating Center of Excellence for
				analysis by such Coordinating Center of Excellence under section
				3006(a)(2)(A).
								(c)PrivacyThe data collection and analysis under this
				section shall be conducted in a manner that protects the confidentiality of
				individually identifiable health information consistent with applicable legal
				requirements.
								3006.Centers of
				Excellence
								(a)In
				generalThe WTC program administrator shall enter into
				contracts—
									(1)with Clinical Centers of Excellence
				specified in subsection (b)(1)—
										(A)for the provision
				of monitoring and treatment benefits under subtitle B;
										(B)for the provision
				of outreach activities to individuals eligible for such monitoring and
				treatment benefits;
										(C)for the provision
				of counseling for benefits under subtitle B, with respect to WTC-related health
				conditions, for individuals eligible for such benefits; and
										(D)for the
				credentialing of other medical providers participating in the national network;
				and
										(2)with Coordinating
				Centers of Excellence specified in subsection (b)(2)—
										(A)for receiving,
				analyzing, and reporting to the WTC program administrator on data, in
				accordance with section 3005, that has been collected and reported to such
				Coordinating Centers by the corresponding Clinical Centers of Excellence under
				subsection (d)(3);
										(B)for the development
				of medical monitoring and treatment protocols, with respect to WTC-related
				health conditions; and
										(C)for coordinating
				the outreach activities conducted under paragraph (1)(B) by each corresponding
				Clinical Center of Excellence.
										(b)Centers of
				excellence defined
									(1)Clinical Center
				of ExcellenceIn this title, the term Clinical Center of
				Excellence means the following:
										(A)For FDNY
				responders in New YorkWith
				respect to an eligible WTC responder who responded to the 9/11 attacks as an
				employee of the Fire Department of the City of New York and who resides in the
				New York Metropolitan area, such Fire Department (or such entity as has entered
				into a contract with the Fire Department for monitoring or treatment of such
				responders).
										(B)Other WTC
				responders in New YorkWith
				respect to other eligible WTC responders who reside in the New York
				Metropolitan area, the Mt. Sinai coordinated consortium, Queens College, State
				University of New York at Stony Brook, University of Medicine and Dentistry of
				New Jersey, and Bellevue Hospital.
										(C)WTC residents
				and other non-responders in New YorkWith respect to eligible WTC residents and
				other non-responders who reside in the New York Metropolitan area, the World
				Trade Center Environmental Health Center at Bellevue Hospital and such
				hospitals or other facilities, including but not limited to those within the
				New York City Health and Hospitals Corporation, as are identified by the WTC
				program administrator.
										(D)All WTC
				responders and non-respondersWith respect to all eligible WTC responders
				and non-responders, such other hospitals or other facilities as are identified
				by the WTC program administrator.
										(2)Coordinating
				Center of ExcellenceIn this title, the term Coordinating
				Center of Excellence means the following:
										(A)For FDNY
				respondersWith respect to an
				eligible WTC responder who responded to the 9/11 attacks as an employee of the
				Fire Department of the City of New York, such Fire Department.
										(B)Other WTC
				respondersWith respect to
				other eligible WTC responders, the Mt. Sinai coordinated consortium.
										(C)WTC residents
				and other non-respondersWith
				respect to eligible WTC residents and other non-responders, the World Trade
				Center Environmental Health Center at Bellevue Hospital.
										(3)Corresponding
				centersIn this title, a Clinical Center of Excellence and a
				Coordinating Center of Excellence shall be treated as
				corresponding to the extent that such Clinical Center and
				Coordinating Center serve the same population group.
									(c)EntitlementA
				Clinical or Coordinating Center of Excellence with a contract under this
				section is entitled to payment of the costs of such Center in carrying out the
				activities described in subsection (a).
								(d)RequirementsThe
				WTC program administrator shall not enter into a contract with a Clinical
				Center of Excellence under subsection (a)(1) unless—
									(1)the Center
				establishes a formal mechanism for consulting with and receiving input from
				representatives of eligible populations receiving monitoring and treatment
				benefits under subtitle B from such Center;
									(2)the Center provides
				for the coordination of monitoring and treatment benefits under subtitle B with
				routine medical care provided for the treatment of conditions other than
				WTC-related health conditions; and
									(3)the Center collects and reports to the
				corresponding Coordinating Center of Excellence data in accordance with section
				3005.
									3007.Programs regarding
				attack at PentagonThe
				Secretary may, to the extent determined appropriate by the Secretary, establish
				with respect to the terrorist attack at the Pentagon on September 11, 2001,
				programs similar to the programs that are established in subtitles B and C with
				respect to the 9/11 NYC terrorist attacks.
							3008.Entitlement
				authoritiesSubtitle B
				constitutes budget authority in advance of appropriations Acts and represents
				the obligation of the Federal Government to provide for the payment of costs of
				monitoring and treatment in accordance with such subtitle and section 3006(c)
				constitutes such budget authority and represents the obligation of the Federal
				Government to provide for the payment of costs described in such
				section.
							3009.DefinitionsIn this title:
								(1)The terms
				Clinical Center of Excellence and Coordinating Center of
				Excellence have the meanings given such terms in section 3006(b).
								(2)The term
				current consortium arrangements means the arrangements as in
				effect on the date of the enactment of this title between the National
				Institute for Occupational Safety and Health and the Mt. Sinai-coordinated
				consortium and the Fire Department of the City of New York.
								(3)The terms
				eligible WTC responder and eligible WTC resident or other
				non-responder are defined in sections 3011(a) and 3021(a), respectively.
								(4)The term Mt.-Sinai-coordinated
				consortium means the consortium coordinated by Mt. Sinai hospital in New
				York City that coordinates the monitoring and treatment under the current
				consortium arrangements for WTC responders other than with respect to those
				covered under the arrangement with the Fire Department for the City of New
				York.
								(5)The term New York City disaster
				area means an area, specified by the WTC program administrator, within
				which individuals who resided, worked, or otherwise were regularly present
				during the period beginning on September 11, 2001, and ending on July 31, 2002,
				were likely to have been exposed to airborne toxins that were released as a
				result of the 9/11 NYC terrorist attacks, and includes the area within 2 miles
				of the perimeter of the former World Trade Center site. In determining the
				boundaries of the New York City disaster area, the administrator shall take
				into consideration peer-reviewed research that has demonstrated potential
				exposure to such toxins at a distance of within 5 miles from the former World
				Trade Center.
								(6)The term New
				York metropolitan area means an area, specified by the WTC program
				administrator, within which eligible WTC responders and eligible WTC residents
				and other non-responders who reside in such area are reasonably able to access
				monitoring and treatment benefits under this title through a Clinical Centers
				of Excellence described in subparagraphs (A), (B), or (C) of section
				3006(b)(1).
								(7)The term
				9/11 NYC terrorist attacks means the terrorist attacks that
				occurred on September 11, 2001, in New York City and includes the aftermath of
				such attacks.
								(8)The term WTC Health Program Steering
				Committee means such Committee established under section 3002.
								(9)The term WTC
				program administrator means the individual responsible under section
				3001(d) for the administration of the WTC program.
								(10)The term WTC-related health
				condition is defined in section 3012(a).
								(11)The term WTC Scientific/Technical
				Advisory Committee means such Committee established under section
				3003.
								BProgram of
				Monitoring and Treatment
							1For
				WTC Responders 
								3011.Identification
				of eligible WTC responders and provision of WTC-related monitoring
				services
									(a)Eligible WTC
				responder defined
										(1)In
				generalFor purposes of this title, the term eligible WTC
				responder means any of the following individuals:
											(A)Currently
				identified responderAn individual who has been identified as
				eligible for medical monitoring under the current consortium arrangements (as
				defined in section 3009(2)).
											(B)Responder who
				meets current eligibility criteriaAn individual who meets the
				current eligibility criteria described in paragraph (2).
											(C)Responder who
				meets modified eligibility criteriaAn individual who—
												(i)performed rescue, recovery, demolition,
				debris cleanup, or other related services in the New York City disaster area in
				response to the 9/11 NYC terrorist attacks, regardless of whether such services
				were performed by a State or Federal employee or member of the National Guard
				or otherwise; and
												(ii)meets such
				eligibility criteria relating to exposure to airborne toxins, other hazards, or
				adverse conditions resulting from the 9/11 NYC terrorist attacks as the WTC
				program administrator, after consultation with the WTC Health Program Steering
				Committee and the WTC Scientific/Technical Advisory Committee, determines
				appropriate.
												(2)Current
				eligibility criteriaThe eligibility criteria described in this
				paragraph for an individual is that the individual is described in either of
				the following categories:
											(A)Fire fighters
				and related personnelAll
				members of the Fire Department of the City of New York (whether fire or
				emergency personnel, active or retired) who participated at least one day in
				the rescue and recovery effort at any of the former World Trade sites
				(including Ground Zero, Staten Island land fill, and the NYC Chief Medical
				Examiner’s office) for any time during the period beginning on September 11,
				2001, and ending on July 31, 2002.
											(B)Other WTC
				rescue, recovery, and clean-up workersThe individual—
												(i)worked or
				volunteered on-site in rescue, recovery, debris-cleanup or related support
				services in lower Manhattan (south of Canal St.), the Staten Island Landfill,
				or the barge loading piers, for at least 4 hours during the period beginning on
				September 11, 2001, and ending on September 14, 2001, for at least 24 hours
				during the period beginning on September 11, 2001, and ending on September 30,
				2001, or for at least 80 hours during the period beginning on September 11,
				2001, and ending on July 31, 2002;
												(ii)was an employee
				of the Office of the Chief Medical Examiner of the City of New York involved in
				the examination and processing of human remains, or other morgue worker who
				performed similar post- September 11 functions for such Office staff;
												(iii)was a worker in
				the Port Authority Trans-Hudson Corporation tunnel for at least 24 hours during
				the period beginning on February 1, 2002, and ending on July 1, 2002; or
												(iv)was a vehicle-maintenance worker who was
				exposed to debris from the former World Trade Center while retrieving, driving,
				cleaning, repairing, and maintaining vehicles contaminated by airborne toxins
				from the 9/11 NYC terrorist attacks during a duration and period described in
				subparagraph (A).
												(3)Application
				processThe Coordinating Centers of Excellence shall establish a
				process for individuals, other than eligible WTC responders described in
				paragraph (1)(A), to apply to be determined to be eligible WTC
				responders.
										(4)Certification
											(A)In
				generalIn the case of an individual described in paragraph
				(1)(A) or who is determined under paragraph (3) to be an eligible WTC
				responder, the WTC program administrator shall provide an appropriate
				certification of such fact and of eligibility for monitoring and treatment
				benefits under this part. The administrator shall not deny such a certification
				to an individual who is an eligible WTC responder.
											(B)TimingIn
				the case of an individual who is determined under paragraph (3) to be an
				eligible WTC responder, the WTC program administrator shall provide the
				certification under subparagraph (A) within 60 days of such
				determination.
											(b)Monitoring
				benefits
										(1)In
				generalIn the case of an
				eligible WTC responder, the WTC program shall provide for monitoring benefits
				that include medical monitoring consistent with protocols approved by the WTC
				program administrator and including screening, clinical examinations, and
				long-term health monitoring and analysis. In the case of an eligible WTC
				responder who is an active member of the Fire Department of the City of New
				York, the responder shall receiving such benefits as part of the individual’s
				periodic company medical exams.
										(2)Provision of
				monitoring benefitsThe monitoring benefits under paragraph (1)
				shall be provided through the Clinical Center of Excellence for the type of
				individual involved or, in the case of an individual residing outside the New
				York metropolitan area, under an arrangement under section 3031.
										3012.Treatment of
				eligible WTC responders for WTC-related health conditions
									(a)WTC-related
				health condition defined
										(1)In
				generalFor purposes of this title, the term WTC-related
				health condition means—
											(A)an illness or health condition for which
				exposure to airborne toxins, any other hazard, or any other adverse condition
				resulting from the 9/11 NYC terrorist attacks is at least as likely as not to
				be a significant factor in aggravating, contributing to, or causing the illness
				or health condition;
											(B)a mental health condition for which such
				attacks are at least as likely as not to be a significant factor in
				aggravating, contributing to, or causing the condition; and
											(C)any presumed
				WTC-related health condition (as defined in paragraph (2)).
											(2)Presumed
				WTC-related health conditionFor purposes of this title, the term
				presumed WTC-related health condition means any of the following
				health conditions, and any condition specified under paragraph (3):
											(A)Aerodigestive
				disorders
												(i)Interstitial lung diseases.
												(ii)Chronic
				respiratory disorder—fumes/vapors.
												(iii)Asthma.
												(iv)Reactive airways
				dysfunction syndrome (RADS).
												(v)WTC-exacerbated
				chronic obstructive pulmonary disease (COPD).
												(vi)Chronic cough
				syndrome.
												(vii)Upper airway
				hyperreactivity.
												(viii)Chronic
				rhinosinusitis.
												(ix)Chronic
				nasopharyngitis.
												(x)Chronic
				laryngitis.
												(xi)Gastro-esophageal
				reflux disorder (GERD).
												(xii)Sleep apnea
				exacerbated by or related to a condition described in a previous clause.
												(B)Mental health
				conditions
												(i)Post traumatic stress disorder
				(PTSD).
												(ii)Major depressive
				disorder.
												(iii)Panic
				disorder.
												(iv)Generalized
				anxiety disorder.
												(v)Anxiety disorder
				(not otherwise specified).
												(vi)Depression (not
				otherwise specified).
												(vii)Acute stress
				disorder.
												(viii)Dysthymic
				disorder.
												(ix)Adjustment
				disorder.
												(x)Substance
				abuse.
												(xi)V
				codes (treatments not specifically related to psychiatric disorders, such as
				marital problems, parenting problems etc.)
												(C)Musculoskeletal
				disorders
												(i)Low back
				pain.
												(ii)Carpal tunnel
				syndrome (CTS).
												(iii)Other
				musculoskeletal disorders.
												(3)Application for
				additional presumed WTC-related health conditions
											(A)ApplicationAny individual or organization can apply to
				the WTC program administrator for an illness or health condition not described
				in paragraph (2) to be added to the list of presumed WTC-related
				conditions.
											(B)ReviewThe
				administrator shall establish a public process for receiving public input and
				comments on any application under subparagraph (A).
											(C)ConsiderationsIn
				making determinations on such applications, the findings and recommendations of
				Clinical Centers of Excellence published in peer reviewed journals should be
				given deference in the determination of whether an additional illness or health
				condition, such as cancer, should be added to the list of presumed WTC-related
				health conditions.
											(D)ConsultationThe
				WTC program administrator shall consult with the WTC Health Program Steering
				Committee and the WTC Scientific/Technical Advisory Committee in making a
				determination on whether an additional health condition should be added to the
				list of presumed WTC-related conditions.
											(E)DeterminationThe
				WTC program administrator shall add an illness or health condition to the list
				of presumed WTC-related health conditions if, based on a review of the evidence
				and consultations conducted under subparagraphs (B), (C), and (D), the
				administrator determines that exposure to airborne toxins, other hazards, or
				other adverse conditions resulting form the 9/11 NYC terrorist attacks is at
				least as likely as not to be a significant factor in aggravating, contributing
				to, or causing the illness or health condition.
											(b)Coverage of
				treatment for WTC-related health conditions
										(1)Determination
				based on presumed WTC-related health condition
											(A)In
				generalIf a physician at a
				Clinical Center of Excellence that is providing monitoring benefits under
				section 3011 for an eligible WTC responder determines that the responder has a
				presumed WTC-related health condition, and the physician makes a clinical
				determination that exposure to airborne toxins, other hazards, or adverse
				conditions resulting from the 9/11 terrorist attacks is at least as likely as
				not to be a significant factor in aggravating, contributing to, or causing the
				condition—
												(i)the physician
				shall promptly transmit such determination to the WTC program administrator and
				provide the administrator with the medical facts supporting such determination;
				and
												(ii)on and after the
				date of such transmittal and subject to paragraph (2), the WTC program shall
				provide for payment under subsection (c) of the costs of medically necessary
				treatment for such condition.
												(B)Review;
				certification; appeals
												(i)ReviewA
				Federal employee designated by the WTC program administrator shall review
				determinations made under subparagraph (A)(i) of a WTC-related health
				condition.
												(ii)CertificationThe
				administrator shall provide a certification of coverage of the treatment of
				such condition based upon reviews conducted under clause (i). Such a
				certification shall be provided unless the administrator determines that the
				responder’s condition is not a presumed WTC-related health condition or that
				exposure to airborne toxins, other hazards, or adverse conditions resulting
				from the 9/11 terrorist attacks is not at least as likely as not to be a
				significant factor in aggravating, contributing to, or causing the
				condition.
												(iii)Appeal
				processThe administrator shall provide a process for the appeal
				of determinations under clause (ii).
												(2)Determination
				based on other WTC-related health condition
											(A)In
				generalIf a physician at a Clinical Center of Excellence that is
				providing monitoring benefits under section 3011 for an eligible WTC responder
				determines that the responder has a WTC-related health condition that is not a
				presumed WTC-related health condition—
												(i)the physician
				shall promptly transmit such determination to the WTC program administrator and
				provide the administrator with the facts supporting such determination;
				and
												(ii)on and after the
				date of such transmittal and pending a determination by the administrator under
				subparagraph (B), the WTC program shall provide for payment under subsection
				(c) of the costs of medically necessary services to treat such
				condition.
												(B)Review;
				certification
												(i)Use of physician
				panelThe WTC program administrator shall provide for the review
				of each determination made under subparagraph (A)(i) of a WTC-related health
				condition to be made by a physician panel with appropriate expertise appointed
				by the WTC program administrator. Such a panel shall make recommendations to
				the administrator on the evidence supporting such determination.
												(ii)Review of
				recommendations of panel; certificationThe administrator, based
				on such recommendations shall determine whether or not the condition is a
				WTC-related health condition and, if it is, provide for a certification under
				paragraph (1)(B)(ii) of coverage of such condition. The administrator shall
				provide a process for the appeal of determinations that the responder’s
				condition is not a WTC-related health condition.
												(3)Requirement of
				medical necessityThe
				determination under paragraphs (1)(A)(ii) and (2)(A)(ii) of whether treatment
				is medically necessary for a WTC-related health condition shall be made by
				physicians at the appropriate Clinical Center of Excellence, taking into
				account, for presumed WTC-related health conditions, medical treatment
				protocols established under subsection (d).
										(4)Scope of
				treatment coveredThe scope of treatment covered under such
				paragraphs includes physician services, diagnostic and laboratory tests,
				prescription drugs, inpatient and outpatient hospital services, and other
				medically necessary treatment.
										(5)Continuation of
				treatment while being enrolled in medical monitoring programIn the case of a WTC responder receiving
				medical treatment under the current consortium arrangements but who has not
				been determined to be an eligible WTC responder or enrolled in the medical
				monitoring program under section 3011, while the individual is being enrolled
				in such program the treatment shall be considered to be treatment under this
				subsection for which payment may be made under subsection (c).
										(c)Payment for
				costs of treatment of WTC-related health conditions
										(1)In
				generalThe WTC program shall provide for payment of the costs of
				medically necessary treatment of WTC-related health conditions of eligible WTC
				responders. The WTC program administrator shall establish methods for
				determining the costs for such treatment.
										(2)Administrative
				arrangement authorityThe WTC
				program administrator may enter into arrangements with other government
				agencies, insurance companies, or other third-party administrators to provide
				for timely and accurate processing of claims under this section.
										(d)Medical
				treatment protocols
										(1)DevelopmentThe Coordinating Centers of Excellence
				shall develop medical treatment protocols for the treatment of eligible WTC
				responders and eligible WTC residents and other non-responders for presumed
				WTC-related health conditions under subsection (b).
										(2)ApprovalThe WTC program administrator shall approve
				the medical treatment protocols, in consultation with the WTC Health Program
				Steering Committee.
										2Community
				Program
								3021.Identification
				of eligible WTC residents and other non-responders and provision of WTC-related
				monitoring services
									(a)Eligible WTC
				resident and other non-responder defined
										(1)In
				generalFor purposes of this
				title, the term eligible WTC resident and other non-responder
				means an individual who—
											(A)is a WTC
				non-responder (as defined in paragraph (2));
											(B)is not an eligible
				WTC responder; and
											(C)meets such
				eligibility criteria relating to exposure to airborne toxins, any other hazard,
				or any other adverse condition resulting from the 9/11 NYC terrorist attacks as
				the WTC program administrator, after consultation with the WTC Health Program
				Steering Committee and the WTC Scientific/Technical Advisory Committee,
				determines appropriate.
											(2)WTC resident and
				other non-responder definedIn this title, the term WTC
				resident and other non-responder means an individual who is described in
				any of the following subparagraphs:
											(A)A person whose place of residence at any
				time during the period beginning on September 11, 2001, and ending on July 31,
				2002, was in the New York City disaster area.
											(B)A person who was working at any time during
				such period in the New York City disaster area.
											(C)A person who attended school, child care,
				or adult day care at any time during such period in a building located in the
				New York City disaster area.
											(D)A person who was
				present in the New York City disaster area on September 11, 2001.
											(E)A person who was deemed eligible to receive
				a grant from the Lower Manhattan Development Corporation Residential Grant
				Program, who possessed a lease for a residence or purchased a residence in the
				New York City disaster area, and who resided in such residence after September
				11, 2001 and prior to May 31, 2003.
											(F)A person whose place of employment—
												(i)at
				any time during the period beginning on September 11, 2001, and ending on May
				31, 2003, was in the New York City disaster area; and
												(ii)was deemed
				eligible to receive a grant from the Lower Manhattan Development Corporation
				WTC Small Firms Attraction and Retention Act program or other government
				incentive program designed to revitalize the Lower Manhattan economy after the
				9/11 NYC terrorist attacks.
												(G)Any other person
				whom the WTC program administrator determines to be appropriate.
											(3)Eligibility
				criteriaIn establishing eligibility criteria under paragraph
				(1)(C), the WTC program administrator shall—
											(A)with respect to
				clause (i) of such paragraph, take into account the period, and, to the extent
				feasible, intensity, of exposure to airborne toxins, other hazard, or other
				adverse condition;
											(B)base such criteria
				on best available evidence of exposure and related adverse health effects;
				and
											(C)consult with the
				WTC Health Program Steering Committee, Coordinating Centers of Excellence
				described in section 3006(b)(1)(C), and affected populations.
											The
				administrator shall first establish such criteria not later than 90 days after
				the date of the enactment of this title.(b)Monitoring
				benefits
										(1)In
				generalIn the case of an
				eligible WTC resident or other non-responder, the WTC program shall provide for
				monitoring benefits that include medical monitoring consistent with protocols
				approved by the WTC program administrator, in consultation with the World Trade
				Center Environmental Health Center at Bellevue Hospital and the WTC Health
				Program Steering Committee, and including screening, clinical examinations, and
				long-term health monitoring and analysis.
										(2)Source of
				benefitsThe monitoring benefits under paragraph (1) shall be
				provided through a Clinical Center of Excellence with respect to the individual
				involved.
										3022.Treatment of
				eligible WTC residents and other non-responders for WTC-related health
				conditions
									(a)In
				generalSubject to subsection
				(b), the provisions of section 3012 shall apply to the treatment of WTC-related
				health conditions for eligible WTC residents and other non-responders in the
				same manner as such provisions apply to the treatment of WTC-related health
				conditions for eligible WTC responders.
									(b)Substitution of
				list of health conditions for presumed WTC-related health conditions
										(1)In
				generalIn applying
				subsection (a), instead of applying the presumed WTC-related health conditions
				described in section 3102(a)(2), the WTC program administrator shall establish,
				with input from the Coordinating Center of Excellence described in section
				3006(b)(2)(C), a list of WTC-related health conditions and associated exposure
				criteria for which treatment benefits are presumptively available for eligible
				WTC residents and other non-responders, or subgroups of eligible WTC residents
				or other non-responders. In establishing such list, the WTC program
				administrator shall review the presumed WTC-related health conditions listed in
				paragraph (2) of section 3012(a) to determine which of the conditions meets the
				criteria for a WTC-related health condition, as defined in paragraph (1) of
				such section, for eligible WTC residents and other non-responders or sub-groups
				of eligible WTC residents or other non-responders.
										(2)ConsiderationsThe list of health conditions and
				associated exposure criteria under paragraph (1) shall, with respect to
				airborne toxins, other hazards, and other adverse conditions, be based upon the
				best available scientific and clinical evidence on adverse health effects
				related to exposures to such toxins, hazards, or adverse conditions,
				respectively, in the eligible WTC resident and other non-responder
				populations.
										(3)ConsultationThe
				WTC program administrator shall consult with and receive input from the WTC
				Health Program Steering Committee and affected populations, and shall provide
				an opportunity for public comment, in establishing the list under paragraph
				(1).
										(4)DeadlineThe
				WTC program administrator shall first establish and publish the list under
				paragraph (1) in the Federal Register not later than 180 days after the date of
				the enactment of this title.
										(5)Treatment During
				Interim PeriodUntil the date
				on which WTC program administrator first publishes under paragraph (4) the list
				under paragraph (1) for eligible WTC residents and other non-responder
				populations, the Clinical Centers of Excellence described in section
				3006(b)(1)(C) may provide medical treatment to such a resident or member of
				such a population, if a physician at the Clinical Center of Excellence involved
				determines that the resident or member, respectively, has a WTC-related health
				condition. Such treatment shall be provided, without regard to the requirements
				of section 3012(b)(2).
										3National
				Arrangement for Benefits for Eligible Individuals Outside New York
								3031.National
				arrangement for benefits for eligible individuals outside New York
									(a)In
				generalIn order to ensure
				reasonable access to monitoring and treatment benefits under this subtitle for
				individuals who reside in any State, as defined in section 2(f), outside the
				New York metropolitan area, the WTC program administrator shall establish a
				nationwide network of health care providers to provide such monitoring and
				treatment benefits near such individuals’ areas of residence in such States, or
				to establish a mechanism whereby individuals who are entitled to benefits for
				such monitoring or treatment can be reimbursed for the cost of such monitoring
				or treatment.
									(b)Network
				requirementsAny health care provider participating in the
				network under subsection (a) shall—
										(1)meet criteria for
				credentialing established by the Coordinating Centers of Excellence;
										(2)follow the
				monitoring and treatment protocols developed under section 3006(a)(1); and
										(3)collect and report
				data in accordance with section 3005.
										CResearch into
				Conditions
							3041.Research
				regarding certain health conditions related to September 11 terrorist attacks
				in New York City
								(a)In
				GeneralWith respect to
				individuals, including WTC responders and non-responders, receiving monitoring
				under subtitle B, the WTC program administrator shall conduct or
				support—
									(1)research on
				physical and mental health conditions that may be related to the September 11
				terrorist attacks;
									(2)research on
				diagnosing WTC-related health conditions of such individuals, in the case of
				conditions for which there has been diagnostic uncertainty; and
									(3)research on
				treating WTC-related health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
									(b)ConsultationThe WTC program administrator shall carry
				out this section in consultation with the WTC Health Program Steering
				Committee.
								(c)Application of
				privacy and human subject protectionsThe privacy and human subject protections
				applicable to research conducted under this section shall not be less than such
				protections applicable to research otherwise conducted by the National
				Institutes of Health.
								(d)Annual
				ReportThe WTC program administrator shall annually submit to the
				Congress a report describing the findings of research under subsection
				(a).
								(e)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2008 through 2026, in addition to any other authorizations of
				appropriations that are available for such purpose.
								DPrograms of the New
				York City Department of Health and Mental Hygiene
							3051.World Trade
				Center Health Registry
								(a)Program
				extensionFor the purpose of ensuring on-going data collection
				for victims of the 9/11 NYC terrorist attacks, the WTC program administrator,
				shall extend and expand the arrangements in effect as of January 1, 2007, with
				the New York City Department of Health and Mental Hygiene that provide for the
				World Trade Center Health Registry.
								(b)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary.
								3052.Mental health
				servicesThe WTC program
				administrator may make grants to the New York City Department of Health and
				Mental Hygiene to provide mental health services to address mental health needs
				relating to the 9/11 NYC terrorist
				attacks.
							.
			IISeptember 11
			 Victim Compensation Fund of 2001
			201.Deadline
			 extension for certain claims under September
			 11 Victim Compensation Fund of
			 2001Section 405(a)(3) of the Air Transportation
			 Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read
			 as follows:
				
					(3)Limitation
						(A)In
				generalExcept as provided by subparagraph (B), no claim may be
				filed under paragraph (1) after December 22, 2003.
						(B)Exceptions
							(i)In
				generalA claim may be filed under paragraph (1) by an individual
				(or by a personal representative on behalf of a deceased individual) during the
				period described in clause (ii), if the Special Master determines that—
								(I)the individual first knew that the
				individual had suffered a physical or psychological harm as a result of the
				terrorist-related aircraft crashes of September 11, 2001, or the aftermath of
				such attacks, after December 22, 2003, and before the date that is 5 years
				after the date of the enactment of the James Zadroga 9/11 Health and
				Compensation Act of 2007;
								(II)the individual
				did not for any reason other than as described in subclause (I) know that the
				individual was eligible to file a claim under paragraph (1) until after
				December 22, 2003;
								(III)the individual filed a claim under this
				title before, on, or after December 22, 2003, and suffered a significantly
				greater physical or psychological harm as a result of the terrorist-related
				aircraft crashes of September 11, 2001, or the aftermath of such attacks, than
				was known to the individual as of the date the most recent previous claim was
				filed, and before the date that is 5 years after the date of the enactment of
				the James Zadroga 9/11 Health and Compensation Act of 2007; or
								(IV)the individual
				was not eligible to file a claim under this title before December 22, 2003, but
				who becomes so eligible because of the amendments made by the James Zadroga
				9/11 Health and Compensation Act of 2007.
								(ii)Period
								(I)In
				generalExcept as provided in subclause (II), the period
				described in this clause is the two-year period beginning on the date of the
				enactment of the James Zadroga 9/11 Health and Compensation Act of 2007.
								(II)ExceptionIn the case of an individual who first knew
				on a date after such date of enactment that the individual had suffered
				physical or psychological harm described in subclause (I) of clause (i) or a
				significantly greater harm, described in subclause (III) of such clause, the
				period described in this clause is the two-year period beginning on the date
				the individual first acquired such
				knowledge.
								.
			202.Exception to
			 single claim requirement in certain circumstancesSection 405(c)(3)(A) of the Air
			 Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is
			 amended to read as follows:
				
					(A)Single
				claim
						(i)In
				generalExcept as provided by clause (ii), not more than 1 claim
				may be submitted under this title by an individual or on behalf of a deceased
				individual.
						(ii)ExceptionA
				second claim may be filed under subsection (a)(1) by an individual (or by a
				personal representative on behalf of a deceased individual) if the individual
				is an individual described in clause (i)(II), (i)(III), or (ii)(II) of
				subsection
				(a)(3)(B).
						.
			203.Eligibility of
			 claimants suffering from psychological harm
				(a)In
			 generalSection
			 405(c)(2)(A)(ii) of the Air Transportation Safety and System Stabilization Act
			 (49 U.S.C. 40101 note) is amended by inserting , psychological
			 harm, before or death.
				(b)Conforming
			 amendments
					(1)Section 403 of
			 such Act is amended by striking physically injured and inserting
			 physically or psychologically injured.
					(2)Section
			 405(a)(2)(B)(i) of such Act is amended by striking physical harm
			 and inserting physical or psychological harm.
					204.Immediate
			 aftermath definedSection 402
			 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended by adding at the end the following new paragraph:
				
					(11)Immediate
				aftermathIn section
				405(c)(2)(A)(i), the term immediate aftermath means any period
				beginning with the terrorist-related aircraft crashes of September 11, 2001,
				and ending on July 31,
				2002.
					.
			205.Eligible
			 individuals to include eligible WTC responders and eligible WTC residents and
			 other non-respondersSection
			 405(c)(2) of the Air Transportation Safety and System Stabilization Act (49
			 U.S.C. 40101 note) is amended—
				(1)in subparagraph
			 (A)(i), by striking at the World Trade Center, (New York, New York), the
			 Pentagon (Arlington, Virginia), or  and inserting in the New
			 York City disaster area, as defined in section 3009(5) of the Public Health
			 Service Act, (including at the World Trade Center, (New York, New York)), at
			 the Pentagon (Arlington, Virginia), or at;
				(2)in subparagraph
			 (B), at the end by striking or;
				(3)in subparagraph
			 (C), by striking subparagraph (A) or (B) and inserting
			 subparagraph (A), (B), or (C);
				(4)by redesignating
			 subparagraph (C) as subparagraph (D); and
				(5)by adding after
			 subparagraph (B) the following new subparagraph:
					
						(C)an individual who
				is an eligible WTC responder or an eligible WTC resident or other
				non-responder, as defined in sections 3011(a) and 3021(a), respectively, of the
				Public Health Service Act;
				or
						.
				
